Citation Nr: 1232401	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of the gluteal/quadriceps muscles.

2.  Entitlement to an initial rating in excess of zero percent for chronic vasomotor/allergic rhinitis prior to January 7, 2010.

3.  Entitlement to a rating in excess of 10 percent for chronic vasomotor/allergic rhinitis from January 8, 2010.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, that granted service connection for vasomotor/allergic rhinitis, evaluated as noncompensably disabling and denied service connection for a disability of the gluteal/quadriceps muscles.

During the pendency of the appeal, by rating action dated in December 2010, the noncompensable disability rating for allergic rhinitis was raised to 10 percent, effective from January 8, 2010.  Because the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum has been awarded, the claim for a higher rating for chronic vasomotor/allergic rhinitis remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent evidence of record does not reflect that the Veteran has a disability of the gluteal/quadriceps muscles.  

2.  From September 20, 2007, vasomotor/allergic rhinitis was manifested by 50 percent or greater obstruction of both nasal passages.

3.  The Veteran does not have nasal polyps.


CONCLUSIONS OF LAW

1.  A disability of the gluteal/quadriceps muscles was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303. (2011).

2.  The criteria for an initial evaluation of 10 percent for vasomotor/allergic rhinitis are met prior to January 7, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97 Diagnostic Code 6522 (2011).

3.  The criteria for an evaluation in excess of 10 percent for vasomotor/allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA),

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In October 2007, prior to the initial rating decision on appeal, and thereafter, the RO sent letters to the Veteran which advised him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties of the appellant and VA in developing the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has obtained the Veteran's private medical records and he has been provided VA medical examinations over the course of the appeal.  He requested and was scheduled for a Travel Board hearing in July 2012 but cancelled his appearance.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal.  His statements in support of the claim have been carefully considered.

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing required notice, and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claims of entitlement to service connection for a disability of the gluteal/quadriceps muscles and higher ratings for vasomotor/allergic rhinitis are ready to be considered on the merits.

Service connection for disability of the gluteal/quadriceps muscles.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).



Factual Background 

The Veteran's service treatment records reflect that he was seen in November 1996 for a complaint of a knot on the back of his thigh of four weeks' duration that was not painful.  He said he felt it while running and that it swelled with activity.  Following examination, the assessment was question of torn hamstring.  In June 1997, the appellant sought treatment for complaints of right quadriceps pain for approximately six weeks after sprinting while playing soccer.  He related that resting and stretching for approximately four weeks had helped but that the condition had plateaued.  Following examination, the assessment was right quadriceps strain/minor tear.  He was prescribed a self-stretching exercise and reported improvement when seen the following month.  On that occasion, the appellant related that he had no problem kicking while playing soccer.  On a subsequent assessment in July 1997, he stated that his leg felt fine.  An assessment of quad strain resolving-goals met was recorded.  

The service treatment records reflect that while being treated for back complaints in July 2005, it was noted that pain continued, especially on the left side into the buttocks.  In September 2005, a chiropractic clinic report indicated that the back was much improved with only slight pain in the left hip.  In a Report of Medical Assessment dated in April 2006, the Veteran did not indicate that he had concerns about the gluteal or quadriceps muscles, and no pertinent defect in this regard was recorded.

A claim of service connection for disabilities that included "glute/quad" pain was received in September 2007.

The Veteran was afforded a VA examination in January 2008.  The examiner indicated that the claims folder was reviewed.  It was noted that the Veteran had no complaints relating to the gluteus maximus or quadriceps muscles, and refused the muscle examination. 

Subsequently received were private clinical records dated between 2007 and 2008 reflecting that in August 2007, the appellant was seen for complaints of right hip pain radiating into the thigh of three months' duration.  The assessment was low back pain/right-hip pain.  A radiological study of the pelvis in August 2007 was interpreted as showing no acute abnormality related to the right hip or hemipelvis.  In December 2008, he reported that three weeks before, while playing soccer, he made a sharp turn, felt a pull in the right posterior leg gluteal muscle to the knee, and could not continue playing.  He stated that he had been self-treating with Aleve, ice, elevation and rest, and initially got better but then plateaued with no further improvement.  The Veteran related that he had pain with bending and sitting for extended periods, and driving and going up and down stairs.  On examination, there was mild to moderate pain to palpation of the posterior thigh.  The assessments were muscle spasm, tendinitis, and bursitis.  Naprosyn was prescribed.  When seen the following week, the appellant stated that he had pain only with full flexion at the waist/hip, and when "touching toes," in the posterior upper leg, thigh and hamstring.  It was noted that he was no longer running or engaging in athletics.  On examination, the appellant was observed to have a mild limp in his gait favoring the right side.  The assessments were tendinitis and muscle spasm for which medication, warm compresses and stretching exercises were prescribed.

The Veteran underwent a VA examination in January 2010.  He reported that he had chronic low back pain that radiated into the left leg to his quadriceps with occasional mild numbness and tingling in the left foot, and right and left leg weakness.  On physical examination, he related that he initially had the onset of right quadriceps strain during physical therapy in 2004.  The examiner noted that the appellant did not currently describe any problems with the right quadriceps and did not have any pain or limitation of function.  It was reported that he did not need any medication or assistive device in this regard and had normal functioning of the right quadriceps.  On physical examination, there was no tenderness to palpation of the quadriceps.  There was normal range of motion, normal sensation and no weakness.  Following examination, the examiner stated that a specific diagnosis was unable to be provided in this regard given that the Veteran did not have any current complaints relative to his history of quadriceps strain.

Private clinical records dated between 2008 and 2011 reflect that the Veteran sought treatment for his back in January 2011 and stated that the pain started on the right side and traveled down to the left gluteal muscle.

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for a disability of the gluteal/quadriceps muscles is not warranted.  The record reflects that although the Veteran was indeed treated in 1997 in service for complaints of right quadriceps pain after playing ball, there is no indication that such symptoms led to any chronic residuals.  It is shown that the Veteran remained in service for almost a decade after the 1997 quadriceps injury, but there is no evidence demonstrating that he sought any treatment for any continuing complaints in this regard.  As reported above, the Veteran had no complaints relating to the gluteus maximus or quadriceps muscles on VA examination in January 2008.  As such, the Board finds that continuity of in-service symptomatology is not demonstrated.  See 38 C.F.R. § 3.303.  

Private clinical records clearly document that the Veteran sustained intercurrent injury to the right posterior leg gluteal muscle in December 2008 for which he was treated with various treatment modalities, including medication.  The evidence, however, indicates that by the time of the VA examination in January 2010, the examiner noted that he did not describe any problems with the right quadriceps or have any pain or limitation of function in this regard.  A physical examination was normal and no diagnosis was given due to lack of symptoms and complaints.  Moreover, the Board observes that over the course of the appeal, the appellant has referred to pain radiating from back into the lower extremities.  Under the circumstances, the Board finds that the Veteran does not have a disability of the gluteal/quadriceps muscles for which service connection may be considered. 

The Board points out that a key element in establishing service connection is to show that a veteran currently has a diagnosis or symptoms of a disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this case, there is no clinical evidence of gluteal/quadriceps strain residuals or disability in accordance with applicable law.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  In the absence of objective findings of pathology or a diagnosis, whether the appellant has a gluteal/quadriceps disability requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.  In this instance, the most recent clinical evidence of record has shown that he does not have any ratable disability of the gluteal/quadriceps muscles.  The Veteran has presented no competent evidence to the contrary.  The Board thus concludes that there is no current competent and/or probative evidence indicating that the Veteran has a gluteal/quadriceps muscle disability.

Under the circumstances, the Veteran has not met the regulatory criteria to establish service connection for a gluteal/quadriceps muscle disability and service connection must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 49.

Higher ratings for vasomotor/allergic rhinitis.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The Veteran's vasomotor/allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522 that provides for a 10 percent evaluation without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is assigned for allergic rhinitis with polyps.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background

The Veteran was afforded a VA examination in January 2008.  The examiner noted that the claims folder was reviewed.  The appellant stated that he had itchy eyes, watery nose and sneezing in rows.  It was reported that his chief complaint was nasal congestion.  There was a positive postnasal drip.  On physical examination, it was reported that no nasal polyps were present.  It was found that there was partial obstruction of approximately 30 to 40 percent.  The turbinates showed slight erythema with approximately 1+ edema.  There were no masses, lesions, scarring or deformity, purulent discharge or crusting.  Following examination, the diagnosis was chronic rhinitis or vasomotor rhinitis and allergic rhinitis.

Private clinical records dated between February 2008 and January 2011 reflect that the Veteran received follow-up care for various complaints and disorders, including allergic rhinitis.  Slight to mild bilateral nasal congestion with clear discharge/secretions was noted in February and March 2008.  The appellant was started on Flonase and Clarinex.  In August 2008, examination of the nose disclosed severe nasal congestion.  It was recorded that both nasal passages were swollen shut with large amounts of clear discharge.  In September 2008, there was moderate improvement with mild bilateral nasal congestion about 50 percent shut with a mild amount of clear discharge.  A January 2011 clinic note showed complaints that included clogged nasal passages.  The Veteran related that at night, his symptoms had been so bad that he had had a few nosebleeds.  It was also noted that he had sinus congestion with thick green mucous at times with blood.  Examination of the nose disclosed bilateral nasal congestion with clear discharge/secretions.

The Veteran was afforded a VA examination in January 2010.  Pertinent clinical history was recited.  He reported that his symptoms included interference with breathing through the nose that was slightly worse on the left than on the right.  The appellant related that this was increasingly worse at night and caused difficulty sleeping.  He reported occasional runny nose with clear discharge as well as pain in the frontal sinus regions of the forehead and occasional headaches.  The Veteran reported some issues with crusting that was worse in the mornings.  He denied any incapacitating episodes or any prolonged treatment with antibiotics.  Other symptoms reported included postnasal drip, frequent sneezing, and intermittent nosebleeds.  The Veteran reported no effects on occupational functioning and daily activities except that it hampered outdoor home duties including yard work.  He stated that this worsened his symptoms.

On physical examination, the oropharynx was mildly erythematous, and there was some cobblestoning.  No postnasal drip or sinus tenderness was noted.  With examination via nasal endoscopy, the Veteran was found to have very erythematous nasal mucosa bilaterally that was mildly edematous.  Yellowish crusting was observed bilaterally.  A small amount of bleeding was noted on the head of the middle turbinate on the left.  It was reported that the Veteran had about 70 percent obstruction on the right and about 80 percent obstruction in the left.  No polyps were present.  No lesions or purulence was observed.  Following examination, the diagnosis was allergic rhinitis.  The examiner added that the Veteran reported continuing symptoms that had worsened over the years. 

Legal Analysis

After review of the record, the Board finds that evidence is in relative equipoise such that a 10 percent disability evaluation for vasomotor/allergic rhinitis may be awarded since the effective date of service connection.  The evidence reflects that although nasal obstruction was found to be approximately 30 to 40 percent on VA examination in January 2008, the Veteran's private physician reported in August 2008 that the nasal passages were swollen shut.  In September 2008, it was noted that even with moderate improvement, bilateral nasal congestion still remained about 50 percent obstructed.  The evidence thus reasonably demonstrates allergic rhinitis with at least 50 percent obstruction of both nasal passages on the whole for which a 10 percent disability rating may be granted from September 20, 2007. 

The Board finds however, that the appellant is not entitled to a 30 percent disability valuation for vasomotor/allergic rhinitis.  This is because no treatment record, either private or VA, has indicated the presence of polyps at any time.  The criteria for a higher rating in this regard are very specific under Diagnostic Code 6522.  In order to be entitled to a higher disability rating, there must be evidence of nasal polyp; however, both the January 2008 and the January 2010 VA examiners specifically stated that the appellant had no polyps.  Additionally, the Veteran has never alleged that he has nasal polyps.  Under the circumstances, the Board finds that the symptoms associated with vasomotor/allergic rhinitis are adequately contemplated by the 10 percent disability rating currently in effect and that no more than a uniform rating of 10 percent has been warranted since the date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is competent to assert that the symptoms associated with vasomotor/allergic rhinitis are worse.  In this regard, the Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet. App. 465.  To the extent that the appellant asserts that the service-connected vasomotor/allergic rhinitis is more severely disabling, the Board points out that the findings on VA examinations and in private records over the years do not establish that the disorder is more productive than currently rated.  As indicated above, the evidence does not reflect symptoms or complaints consistent with a nasal polyp for which a higher disability evaluation might be conceded.  As such, the evidence in its totality does not provide a basis for a higher evaluation.  See Buczynski v. Shinseki; 24 Vet. App. 221, 226 (2011). 

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2012) but finds no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected vasomotor/allergic rhinitis is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence demonstrating that the service-connected disability markedly interferes with employment beyond that contemplated by the rating schedule, or that the appellant has had to be hospitalized for his symptoms.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary.

The Board thus finds that a rating in excess of 10 percent for service connected vasomotor/allergic rhinitis is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.





(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a disability of the gluteal/quadriceps muscles is denied.

An initial evaluation of 10 percent is granted for vasomotor/allergic rhinitis from September 20, 2007.

An evaluation in excess of 10 percent for vasomotor/allergic rhinitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


